Citation Nr: 1434668	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  03-03 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for left testicular embryonal carcinoma, status post (s/p) radical orchiectomy.

2. Entitlement to service connection for polycystic kidney disease.

3. Entitlement to special monthly compensation based on loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to January 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision issued by the RO. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In this case, the Veteran asserts that his left testicular embryonal carcinoma and polycystic kidney disease had their onset during his period of active service. He appears to assert that his left testicular embryonal carcinoma is related to his pre-existing hydrocele of the left testis. He asserts that his polycystic kidney disease is the result of the "rigors of service," including strenuous activities that caused kidney disorder. Additionally, he asserts that he had untreated, uncontrolled high blood pressure in service that was related to kidney disease and led to worsening kidney function. 

Subsequent to service, the Veteran has received treatment for left testicular embryonal carcinoma and polycystic kidney disease. 

In a January 2000 private medical record, the physician noted that it could be stated with certainty that the Veteran had polycystic renal disease when he was in service. The physician also reported that he may or may not have had a testicular tumor at that time. 

To date, the Veteran has not been afforded a VA examination that addresses the nature and likely etiology of the claimed left testicular embryonal carcinoma and polycystic kidney disease. 

Under the circumstances, the Board finds such examinations are warranted as to these Veteran's claims of service connection. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The claim of special monthly compensation based on loss of use of a creative organ is inextricably intertwined with the claim of service connection. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Accordingly, action on this claim must be deferred.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed left testicular embryonal carcinoma s/p radical orchiectomy. The claims file should be made available to the examiner for review prior to examination. 

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any current left testicular embryonal carcinoma (or residuals thereof) had its clinical onset during the Veteran's period of service or otherwise was due to an event or incident of that service, including due to aggravation of pre-existing hydrocele of the left testis during service.   

The examination report must include complete rationale for all opinions and conclusions reached.  

2. The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed polycystic kidney disease. 

The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) the current polycystic kidney disease had its clinical onset during the Veteran's period of service or otherwise was due to an event or incident of that service.  

The examination report must include complete rationale for all opinions and conclusions reached.

3. After completing all indicated development, the AOJ should readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



